         C a s e 1:1:19-cv-04171-VSB-SN
         Case       1 9- c v- 0 4 1 7 1- V S B- S N DDocument
                                                      o c u m e nt 121
                                                                     8 Fil e d 007/26/21
                                                                        Filed    7/ 2 2/ 2 1 PPage
                                                                                               a g e 11 ofof 11




 U NI T E D S T A T E S DI S T RI C T C O U R T                                                                                             0 7/ 2 6/ 2 0 2 1
                                                                                                                                            07/26/2021
 S O U T H E R N DI S T RI C T O F N E W Y O R K

 N E L S O N R O D RI G U E Z ,

                                                                P etiti o n er,                  1 9 -C V -4 1 7 1 ( V S B) ( S N)

                                       -a g ai nst -                                             O R D E R F O R S U B S TI T U TI O N
                                                                                                 OF ATT OR N E Y
 MI C H A E L C A P R A , S u p eri nt e n d e nt,
 Si n g Si n g C orr e cti o n al F a cilit y,

                                                             R es p o n d e nt.


   S A R A H N E T B U R N, U nit e d Stat es M a gistr at e J u d g e:

                It is h er e b y O R D E R E D t h at Assista nt Distri ct Att or n e y Di a n a                               Wa ng be

   s us btit ut e d as c o u ns el f or r es p o n d e nt.                    T h e Cl er k is dir e ct e d t o t er mi n at e Assista nt

   Distri ct Att or n e y Eli z a b et h N. Kr as n o w as c o u ns el f or r es p o n d e nt.

S SO ORDERED.
SO   OO R OD RE DR EE RD.E D.

                                                                                         ________________________
                                                                                         SARA H NETB UR N
                                                                                         U nit e d Stat es M a gistr at e J u d g e

D atD eatd:e d: July
Dated:          J ul y 26,
                       2 6,J ul2021
                               2 y0 2_1_ _, 2 0 2 1
                NNew
                  e w York,
                        Y or k,N e NewNw e Yw orYork
                                                Yk,or kN Y
